IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


IN THE INTEREST OF J.A., A MINOR           : No. 309 WAL 2019
                                           :
                                           :
PETITION OF: M.R.                          : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court

IN THE INTEREST OF K.R., A MINOR           : No. 310 WAL 2019
                                           :
                                           :
PETITION OF: M.R.                          : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 29th day of October, 2019, the Petition for Allowance of Appeal is

DENIED.